 

Promissory Note

"Note"

 



$200,000.00   March 22nd, 2019 



 

 

Borrower: Parashar Patel and Jimmy Lee, Jointly

_______________________________________

_______________________________________

 

Lender: Old Sawmill Partners, LLC 7441 Tracyton Blvd
Bremerton, WA 98311

1.Loan Terms. Lender and Borrower agree that Borrower shall be obligated to
Lender for the amount of TWO HUNDRED THOUSAND DOLLARS ($200,000.00), in
connection with the payment obligation on the part of the Borrower for the
Series B Preferred shares of Premier Products Group, Inc. Collateral identified
in Security Agreement – Series B Preferred shares of Premier Products Group,
Inc.

2.Payment Amount. For value received the Borrower agrees to pay to Lender or its
assigns the sum of TWO HUNDRED THOUSAND DOLLARS ($200,000.00) at 7441 Tracyton
Blvd, Bremerton, WA 98311 or at such other place as Lender or its assigns may
appoint, plus interest thereon as set forth herein.

3.Interest. No Interest shall be charged, through the June 30, 2019 due date.

4.Payment Terms. Due and payable in full no later than June 30, 2019.

5.Default. The balance due under this Note may, at the option of Lender, be
declared immediately due and payable, should Borrower breach the terms of this
Agreement of the Security Agreement. Borrower waives presentment for payment,
protest, notice of dishonor, and notice before declaring a default. Lender may
delay in enforcing its rights or in giving any notices without losing its
rights.

6.Notices. All notices to be given to Borrower with regard to this Note must be
in writing and will be deemed delivered forty-eight (48) hours after deposit in
the United States mail, registered or certified, addressed to Borrower at the
mailing address for Borrower or to such other address as Borrower may have
specified by prior notice in writing, or receipt of notice by Escrow agent.

7.Attorney Fees. In the event this Note is placed in the hands of any attorney
for collection, regardless of whether or not a lawsuit is filed, the Borrower
shall reimburse Lender for any reasonable attorney fees incurred. In case
litigation is instituted, including any bankruptcy or arbitration proceedings,
arising out of this Note, the losing party shall pay the prevailing party’s
reasonable attorney fees, together with all expenses which may reasonably be
incurred in taking such action, including but not limited to, costs incurred in
searching records, the costs of title reports and expert witness fees, and
anticipated post-judgment collection services. If any appeal is taken from any
judgment of the trial court, the losing party shall pay the prevailing party in
the appeal its reasonable attorney’s fees and costs in such appeal.

 

 

8.Governing Law. This Note is governed by the law of the state of Washington
without regard for conflict of laws principles; provided, however, that to the
extent the holder of this Note has greater rights or remedies under federal law,
this provision shall not be deemed to deprive the holder of such rights and
remedies as may be available under federal law.

 

 



      BORROWERS:               PARSHAR PATEL               /s/ Parashar Patel  
    Signature                 JIMMY LEE               /s/ Jimmy Lee      
Signature                    LENDER:                OLD SAWMILL PARTNERS, LLC  
            /s/ Terry L. Stein       By: Terry L. Stein, Manager       
Signature 



 

 



